Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-30 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application Serial No. 63/071,696 filed August 28, 2020.


Claim Objections
Claims 1-30 are objected to because of the following informalities:  
Claim 1 recites “ a first transmission in a first Channel Occupancy Time (COT) for a NR-U sidelink channel" in lines 2-3. Since, “NR-U” is recited for the first time in the claim, it is recommended to define  NR-U. 

Claims 10, 19 and 25 are also objected for the same reason as set forth above for claim 1.
Claims 2-9, 11-18, 20-24 and 26-30 are also objected to since they are dependent on the objected base independent claims 1, 10, 9 and 25, respectfully, as set forth above.  
Appropriate correction is required.

Objection to the Specification
The specification is objected to for failure to provide antecedent basis for "... a first transmission in a first Channel Occupancy Time (COT) for a NR-U sidelink channel...” as recited in  claims 1, 10, 19 and 25, lines 2-3. A review of the specification, see paragraph 0151, repeats the claim language, however no additional description is provided in the specification.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reception section that receives broadcast information”, and “a control section that controls reception in a random access procedure”, and, “a reception section that receives broadcast information”, and “a control section that controls reception in a random access procedure”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 19 limitation: “means for transmitting a first transmission in a first Channel Occupancy Time (COT) for a NR-U sidelink channel” -  Fig. 4, UE 115, para. 0093, Transmitter 410 is configured to transmit data to one or more other devices; 
“means for performing a Listen-Before-Talk (LBT) Category (CAT) 4 operation at a start of a second COT, wherein the second COT is associated with the UE” – Fig. 4, UE 115, para. 0088-0089, Memory 404 may also be configured to store resources data 406, reserved resources data 408, transmission data 442, settings data 444. The resources data 406 includes or corresponds to data associated with or corresponding to available resources. For example, the resources data 406 may indicate candidate resources (e.g., available resources) of a candidate resource set. The resources data 406 may also include thresholds or data used to evaluate the resources selection conditions, such as conditions for candidate resources. Additionally, the resources data 406 may also include thresholds or data used to evaluate resources selection conditions for certain COT conditions. The resources data 406 may further include COT data. For example, the COT data may include COT configurations, COT adjustment conditions, COT allocations; “means for performing a continuous transmission operation in the second COT based on successfully performing the LBT CAT 4 operation” – Fig.4, para. 0088-0089, Memory 404 may also be configured to store resources data 406, reserved resources data 408, transmission data 442, settings data 444.  The resources data 406 includes or corresponds to data associated with or corresponding to available resources. For example, the resources data 406 may indicate candidate resources (e.g., available resources) of a candidate resource set. The resources data 406 may also include thresholds or data used to evaluate the resources selection conditions, such as conditions for candidate resources. Additionally, the resources data 406 may also include thresholds or data used to evaluate resources selection conditions for certain COT conditions. The resources data 406 may further include COT data. For example, the COT data may include COT configurations, COT adjustment conditions, COT allocations  ; and,  “means for transmitting a second transmission in a reserved resource of a non-shared portion of the second COT based on successfully performing a second LBT CAT 1 or 2 operation” – Fig. 4, UE 115, para. 0093, Transmitter 410 is configured to transmit data to one or more other devices.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 19 lacks antecedent basis for “the UE”, in line 5.

Claims 20-24 are also rejected, since they are dependent on the rejected base independent claim 1 as set forth above.  
For the purpose of examination, examiner will interpret the claims as best understood



Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 8, 10-21 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US Pub. No.: 2022/0183036), and further in view of Xiong et al. (US Pub. No.: 209/0306923).

As per claim 1, Noh disclose A method of wireless communication comprising:
transmitting, by a user equipment (UE), a first transmission in a first Channel Occupancy Time (COT) (see Fig.8, Fig.12-13, para. 0112-0127, performing LBT used by terminal(s) in a transmission of uplink traffic corresponding to an uplink grant, an LBT scheme performed when an uplink grant is transmitted may be performed or a single interval LBT (hereinafter, referred to as type 2 channel access) such as 16 us, 25 us, 34 us or 43 us may be performed when transmitting uplink traffic within a maximum channel occupancy time (MCOT) secured when the uplink grant is transmitted, thereby enabling fast channel access for uplink data transmission);
performing, by the UE, a Listen-Before-Talk (LBT) Category (CAT) 4 operation at a start of a second COT, wherein the second COT is associated with the UE (see para.0112-0129, performing LBT used by terminal(s) in a transmission of uplink traffic corresponding to an uplink grant, an LBT scheme performed when an uplink grant is transmitted may be performed or a cat-4 LBT (hereinafter, referred to as type 1 channel access) may be performed when transmitting uplink traffic outside the MCOT secured when the uplink grant is transmitted); and
performing, by the UE, a continuous transmission operation in the second COT based on successfully performing the LBT CAT 4 operation (see para.0112-0129, an LBT scheme performed when an uplink grant is transmitted is performed or a cat-4 LBT (hereinafter, referred to as type 1 channel access) is performed when transmitting uplink traffic outside the MCOT secured when the uplink grant is transmitted, continuous transmission operation in the second COT, see also para. 0272, Table 7); and
transmitting, by the UE, a second transmission in a reserved resource of a non-shared portion of the second COT based on successfully performing a second LBT CAT 1 or 2 operation (see Figs.11-12,  para. 0087, 0096, 0127-0129, 0292, , the base station inform the terminal of either type 1 channel access or type 2 channel access through the uplink grant. In this case, the type 1 channel access denotes Cat-4 LBT and type 2 channel access denotes Cat-2 LBT or 25 us LBT, and  in case of the uplink in which the user equipment performs transmission to the base station, the base station informs, through the UL grant, the user equipment of the LBT type that should be performed by the user equipment. The LBT type may be, for example, (i) the cat-4 LBT, i.e., the type 1 channel access, or (ii) the cat-2 LBT (e.g., LBT based on 25 us CCA only) that performs only channel sensing of a single interval, i.e., the type 2 channel access. Therefore, according to the LBT type indication of the base station, there may be a case where the LBT type in all carriers in which the user equipment performs uplink transmission (e.g., PUSCH) is not cat-4 LBT. That is, the cat-4 LBT may be indicated on some carriers and the cat-2 LBT may be indicated on another carrier among the carriers through which the base station intends that the user equipment to perform the transmission).

Although Nau disclose transmitting, by a user equipment (UE), a first transmission in a first Channel Occupancy Time (COT)

Nau however does not explicitly disclose transmitting, by a user equipment (UE), a first transmission in a first Channel Occupancy Time (COT) for a NR-U sidelink channel.

Xiong however disclose transmitting, by a user equipment (UE), a first transmission in a first Channel Occupancy Time (COT) for a NR-U sidelink channel (see para. 0388-0389, 0392-0394, 0521-0522, a grant-free UE is configured through RRC signaling or through the activation/deactivation DCI to use a different value range, or one or a subset of offset values for AUL transmission within the MCOT acquired by gNB, and for grant-free transmissions outside the MCOT acquired by gNB,  see also para. 0541, disclosed techniques include reliability enhancements of NR-PUCCH resource allocation to cope with LBT in unlicensed spectrum. More specifically, disclosed techniques include time/frequency domain PUCCH resource allocation scheme for reliability enhancement to cope with LBT in NR-unlicensed (NR-U) and details of signaling aspect related to PUCCH resource allocation for NR-U and para. 0578, a UE may determine a rule of resource allocation for physical uplink control channels (PUCCHs) in time and frequency domain. In some aspects, the UE may transmit one or more uplink (UL) signals using the resource allocation scheme in time and frequency domains. In some aspects, multiple starting physical resource block (PRB) indices are configured to UE for PUCCH transmission. For a UL transmission in NR-U scheduled over a bandwidth (BW) of B MHz (B≥20 MHz)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of transmitting, by a user equipment (UE), a first transmission in a first Channel Occupancy Time (COT) for a NR-U sidelink channel, as taught by Xiong, in the system of Noh, so as to enhance the reliability of NR PUCCH resource allocation scheme to enable  operation over unlicensed spectrum, and defining new signaling mechanism for the enhancement of NR PUCCH resource allocation, to be used over unlicensed spectrum, see  Xiong, paragraph 0541.

As per claim 2, the combination of Noh and Xiong disclose the method of claim 1

Noh further disclose wherein the second COT includes the non-shared portion and a shared portion, wherein the shared portion occurs after the non-shared portion, and wherein the non-shared portion of the second COT is reserved by the UE (see para. 0363, 0365, when transmitting through a plurality of LAA SCell carriers, the MCOT which is set in a specific carrier and is shared by a plurality of carriers as follows. Further, the corresponding MCOT may be configured to start from channel occupancy in a carrier performing cat-4 LBT. [0364] A base station that initiates a DL transmission based on a type B multi-carrier LBT that obtains an MCOT may share channel occupancy with a user equipment on all carriers that have completed the type B LBT. [0365] The channel occupancy may be started using DL transmission after the carrier performing cat-4 LBT completes the cat-4 LBT); and
Xiong further disclose wherein the second COT includes the non-shared portion and a shared portion (see para.  0405, the UE excludes sidelink resources following predefined resource exclusion procedure and forms candidate set of large scale sidelink resources within large scale sidelink resource selection window based on the processing of signals received within the sidelink sensing window and the UE detects PSCCH/SCI transmissions—sidelink control signaling transmissions from other UEs sharing the same resources and excludes resources that collide).

Claims 3-4, 7-9 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US Pub. No.: 2022/0183036),  in view of Xiong et al. (US Pub. No.: 209/0306923) and further in view of He et al (US Pub. No.:2020/0029340).

As per claim 3, the combination of Noh and Xiong disclose the method of claim 1.

The combination of Noh and Xiong disclose however does not explicitly disclose reserving, by the UE, a resource in the non-shared portion of the second COT to claim the reserved resource, wherein the second transmission corresponds to a retransmission of the first transmission or a new transmissions of a new transmission block (TB).

He however disclose reserving, by the UE, a resource in a non-shared portion of a second COT to claim the reserved resource, wherein the second transmission corresponds to a retransmission of the first transmission or a new transmissions of a new transmission block (TB) (see para. 0140, the information conveyed in the preemption indication can include one of the following or a combination of the following: (maximum) channel occupancy time: it shows for how long the UE may reserve the preempted resource for this bursty transmission for aperiodic traffic or how many periodic cycles that the UE needs to reserve the resource and the periodicity of the reserved resource for the UE for periodic transmission; frequency resource location: it shows the resource location in frequency domain; and/or priority information: priority information of the packets that the preempting UE may send, see also Fig.1, para. 0151-0157, in step 1: suppose that a UE with a reservation interval Tp needs to reserve new candidate subchannels at time (T). It can reserve subchannels between T and the established maximum latency (e.g., K). This time period is referred to as the selection window. Within the selection window, the UE identifies candidate subchannel resources to be reserved by all groups of adjacent subchannels within the same TTI where the SCI and TB to be transmitted may fit).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of reserving, by the UE, a resource in a non-shared portion of a second COT to claim the reserved resource, wherein the second transmission corresponds to a retransmission of the first transmission or a new transmissions of a new transmission block (TB), as taught by He, in the system of Noh and Xiong, so that a UE senses the resource and reserves the resource for a (maximum) channel occupancy time, see He, paragraphs 0172- 0175.

As per claim 4, the combination of Noh, Xiong and He disclose the method of claim 3.

He further disclose wherein reserving the resource includes: determining, by the UE, available resources of a resource selection window (RSW) which occurs before a next reserved resource (RR) for the UE; selecting, by the UE, a first set of available resources from the available resources based on an earliest time; and selecting, by the UE, a particular resource of the first set of available resources based on a highest priority subchannel for the second transmission (see para. 0148,  0163, 0172-0178, the same resource pool is used for LBT as well as autonomous resource selection. The UE senses the resource and reserves the resource for a (maximum) channel occupancy time. Priority information is used in the sensing procedure. The following information may be included in the SCI for an aperiodic packet: (Maximum) channel occupancy time: it shows for how long the UE may reserve the reserved/preempted resource for this bursty transmission for aperiodic traffic; frequency resource location: it shows the resource location in frequency domain; and/or priority information: priority information of the packets that the preempting UE may send, see also para. 0200-0205, Candidate resources may be obtained by excluding resources in the resource selection window reserved or being used by other UEs by decoded SCIs of these UEs. The reserved resources may be aperiodic traffic or periodic traffic. SCI format may indicate whether the resources reserved by a UE are one-time resource or semi-persistent (periodic) resources corresponding to periodic traffic and aperiodic traffic. For either one-time or semi-persistent (periodic) resource, multi-slot T-F resources are reserved for a large packet. For a multi-slot reserved T-F resource, SCI format may indicate the multiple slots where resources are reserved.
As per claim 7, the combination of Noh, Xiong and He disclose the method of claim 3.

He further disclose wherein reserving the resource includes: determining, by the UE, available resources of a resource selection window (RSW) which occurs before a next reserved resource (RR) for the UE;
assigning, by the UE, a priority to each available resource based on an earliest time and based on a highest priority subchannel for the RSW; and selecting, by the UE, a particular resource based on an assigned priority, wherein earlier times and particular subchannels are associated with higher priority (see para. 0132, 0140, 0173-0178, the same resource pool is used for LBT as well as autonomous resource selection. The UE senses the resource and reserves the resource for a (maximum) channel occupancy time. Priority information is used in the sensing procedure. The following information may be included in the SCI for an aperiodic packet: (Maximum) channel occupancy time: it shows for how long the UE may reserve the reserved/preempted resource for this bursty transmission for aperiodic traffic; frequency resource location: it shows the resource location in frequency domain; and/or priority information: priority information of the packets that the preempting UE may send, and when the resource this UE needs to reserve conflicts with the resource reserved by another semi-persistent UE with lower priority, this UE can preempt the resource with a preemption indication as shown in the aforementioned embodiments. Otherwise, this UE can only select other resources without conflict with another UE with higher priority, see also para. 0213-0214).

As per claim 8, the combination of Noh, Xiong and He disclose the method of claim 3.

He further disclose wherein reserving the resource includes: determining, by the UE, available resources of a resource selection window (RSW) which occurs before a next reserved resource (RR) for the UE; assigning, by the UE, a priority to each available resource based on an earliest time and based on a highest priority subchannel for the RSW; and selecting, by the UE, a particular available resource based on an earliest time with time-division multiplexing on a first priority subchannel available (see Fig.11-12, para. 0169-0176, the following information may be included in the SCI for an aperiodic packet: (Maximum) channel occupancy time: it shows for how long the UE may reserve the reserved/preempted resource for this bursty transmission for aperiodic traffic; frequency resource location: it shows the resource location in frequency domain; and/or priority information: priority information of the packets that the preempting UE may send, when the resource this UE needs to reserve conflicts with the resource reserved by another semi-persistent UE with lower priority, this UE can preempt the resource with a preemption indication as shown in the aforementioned embodiments. Otherwise, this UE can only select other resources without conflict with another UE with higher priority, also for each candidate subchannels resource for PSSCH transmission, the UE performs the corresponding LBT procedure on corresponding candidate subchannels. Before the UE performs the LBT on each resource of candidate subchannels, the UE excludes resources of candidate subchannels where there are detected SCIs and/or associated data and/or the reservation interval for the candidate subchannels is less than a value, e.g., the (maximum) channel occupancy time. For the candidate subchannel resources, the UE also needs to exclude resources that are known by detected SCIs for aperiodic service).

As per claim 9, the combination of Noh, Xiong and He disclose the method of claim 3.

He further disclose  wherein reserving the resource includes: determining, by the UE, available resources of a resource selection window (RSW) which occur before a next reserved resource (RR) for the UE;
assigning, by the UE, a priority to each available resource of a first priority subchannel based on earliest time; and assigning, by the UE, a priority to available resources of a second priority subchannel based on earliest time (see para. 0132, 0172-0176, 0184, the information conveyed in the preemption indication in a DCI format can include one of the following or a combination of the following: (maximum) channel occupancy time: it shows for how long the UE may reserve the preempted resource for this bursty transmission for aperiodic traffic or how many periodic cycles that the UE needs to reserve the resource and the periodicity of the reserved resource for the UE for periodic transmission or semi-persistent transmission; frequency resource location: it shows the resource location in frequency domain; and/or priority information: priority information of the packets that the preempting UE may send and when the resource this UE needs to reserve conflicts with the resource reserved by another semi-persistent UE with lower priority, this UE can preempt the resource with a preemption indication as shown in the aforementioned embodiments. Otherwise, this UE can only select other resources without conflict with another UE with higher priority).

As per claim 23, the combination of Noh and Xiong disclose the apparatus of claim 19.

The combination of Noh and Xiong disclose however does not explicitly disclose means for determining whether a reserved resource (RR) for the second transmission is within the second COT or outside of the second COT; and means for determining a reference signal received power (RSRP) threshold for resource selection based on determining whether the RR is within the second COT or outside of the second COT.

He however disclose means for determining whether a reserved resource (RR) for the second transmission is within the second COT or outside of the second COT; and means for determining a reference signal received power (RSRP) threshold for resource selection based on determining whether the RR is within the second COT or outside of the second COT (see para.  0205-0207, 0255-0260, the UE needs to decode possible SCIs and exclude all resources from S.sub.A that are reserved and indicated by the decoded SCIs of other UEs for the following reservation intervals within the selection window with the PSCCH-RSRP/PSSCH-RSRP measurement higher than a PSCCH-RSRP/PSSCH-RSRP threshold, see also para. 0264).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of means for determining whether a reserved resource (RR) for the second transmission is within the second COT or outside of the second COT; and means for determining a reference signal received power (RSRP) threshold for resource selection based on determining whether the RR is within the second COT or outside of the second COT, as taught by He, in the system of Noh and Xiong, so that a UE senses the resource and reserves the resource for a (maximum) channel occupancy time, see He, paragraphs 0172- 0175.

As per claim 24, the combination of Noh, Xhong and He disclose the apparatus of claim 23.

He further disclose wherein the RR is outside of the second COT, and wherein the means for determining the RSRP threshold for resource selection includes: means for reducing a value of the RSRP threshold by a priority offset value; or means for selecting a second RSRP threshold that is less than a first RSRP threshold for RRs inside of the second COT (see para. 0156-0157, the UE creates a second list (L2) of resources of candidate subchannels. The total number of resources of candidate subchannels in L2 may be equal to a percentage of all resources of candidate subchannels in the selection window. L2 includes the resources of candidate subchannels from L1 (after Step 2) that experienced the lowest average received signal strength indicator (RSSI) over all RBs of the candidate subchannels. This RSSI value is averaged over all the previous T−reserve interval*j, where reserve interval*j≤Ni. The UE randomly chooses one of the resources of candidate subchannels in L2, and reserves one of the resources of candidate subchannels for the next transmissions).

As per claim 10, claim 10 is rejected the same way as claim 1. Xiong further disclose An apparatus configured for wireless communication, comprising: at least one processor (see Fig. 6, one or more processors (or processor cores) 610); and a memory  (see Fig.6, one or more memory/storage devices 620).

As per claim 11, the combination of Noh and Xiong disclose the apparatus of claim 10.

Noh further disclose wherein performing the continuous transmission operation includes continuously transmitting from after the LBT CAT 4 operation to at least a start of a shared portion of the second COT based on successfully performing the LBT CAT 4 operation, and wherein a second apparatus transmits before a second reserved resource (RR) of the apparatus in the shared portion of the second COT (see Fig.18, para. 0257, after receiving a UL grant (e.g., UG #1) from a base station, a user equipment may transmit an n-th UL transmission burst (e.g., UTB #1) (S1802). The UTB #1 includes one or more, preferably two or more, consecutively scheduled UL subframe(s), and a PUSCH may be transmitted for each UL subframe. The UTB #1 may be transmitted in an unlicensed band (e.g., an LTE-U cell) and may be transmitted based on a Cat-4 LBT procedure (i.e., Type 1 channel access). Then, the base station may transmit UL grant (e.g., UG #2) to the user equipment (S1804). The UG #2 includes scheduling information for the (n+1)-th UL transmission burst (e.g., UTB #2), and the UTB #2 includes one or more contiguously scheduled UL subframe(s). The UG #2 includes PUSCH scheduling information for each UL subframe in the UTB #2, and each PUSCH scheduling information includes an NDI for each TB. The user equipment may transmit UTB #2 according to UG #2 (S1812). The UTB #2 may also be transmitted in an unlicensed band (e.g., LTE-U cell) and may be transmitted based on the Cat-4 LBT procedure.).

As per claim 12, the combination of Noh and Xiong disclose the apparatus of claim 10.

Noh further disclose wherein the processor is further configured to: reserve a second resource in a shared portion of the second COT; and wherein the continuous transmission operation includes to continuously transmit for one or more second slots of the second COT before the second reserved resource based on successfully performing the LBT CAT 4 operation; and transmit a third transmission in the second reserved resource (see Fig.12, Fig.13, 0098, 0112, Initial CCA [0099] S1202: The base station verifies that the channel is idle. [0100] S1204: The base station verifies whether the signal transmission is required. When the signal transmission is not required, the process returns to S1202 and when the signal transmission is required, the process proceeds to S1206. [0101] S1206: The base station verifies whether the channel is idle for an ICCA defer period (B.sub.CCA). The ICCA defer period is configurable. As an implementation example, the ICCA defer period may be constituted by an interval of 16 is and n consecutive CCA slots. Herein, n may be a positive integer and one CCA slot interval may be 9 μs. The number of CCA slots may be configured differently according to a QoS class).

As per claim 13, the combination of Noh and Xiong disclose the apparatus of claim 10.

Noh further disclose wherein the processor is further configured to: reduce a shared portion of the second COT; and increase the non-shared portion of the second COT to generate an enlarged non-shared portion of the second COT, wherein a reserved resource (RR) of the apparatus is scheduled in the enlarged non-shared portion of the second COT (see para. 0154, the following methods may be considered as a method of adjusting the CWS based on the HARQ-ACK feedback set. Methods A-1 to A-4 and methods B-1 to B-3 may be combined. [0155] Method A-1: In the case where all of the HARQ-ACK feedback values for the reference window are NACK, all of the HARQ-ACK feedback values are determined as DTX, or all of the HARQ-ACK feedback values are NACK/DTX, the CWS is increased, and if not (that is, if at least one ACK is present), the CWS may be reset to a minimum value. [0156] Method A-2: If at least one of the HARQ-ACK feedback values for the reference window is determined as the NACK, the DTX or the NACK/DTX, the CWS is increased, see also para. 0086).

As per claim 14, the combination of Noh and Xiong disclose the apparatus of claim 10.

Xiong further disclose wherein the processor is further configured to: reserve a particular subchannel of the second COT, and wherein to perform the continuous transmission operation includes to transmit a continuous transmission in the particular subchannel of the second COT (see para. 0456-0459, 0522, a UE may be configured with a large scale sidelink sensing window where the window size may be a function of latency budget, transmission priority, and reliability; the UE may detect sidelink control channel transmissions within the sensing window and exclude resources that may have potential conflict with the detected scheduled transmissions where the decision may be made based on pre-defined exclusion criteria using sidelink measurements such as SL-RSRP; the UE may form a candidate resource set and include there a pre-defined or configured fraction X % of the number of resources in a resources selectin window; and the UE may reserve resource for pre-defined or configured amount of time until resource re-selection trigger happens,  also a grant-free UE can be configured through RRC signaling or through the activation/deactivation DCI to use a different value range, or one or a subset of offset values for AUL transmission within the MCOT acquired by gNB, and for grant-free transmissions outside the MCOT acquired by gNB).

As per claim 15, the combination of Noh and Xiong disclose the apparatus of claim 14.

Xiong further disclose wherein the reserved particular subchannel is excluded from other UE resource selection or reservation in the non-shared portion, a shared portion, or both, of the second COT, wherein the apparatus prioritizes the reserved particular subchannel for resource reservation, and wherein the apparatus prioritizes earlier time slots within the reserved particular subchannel (see para. 0456-0459, 0521, a UE may be configured with a large scale sidelink sensing window where the window size may be a function of latency budget, transmission priority, and reliability; the UE may detect sidelink control channel transmissions within the sensing window and exclude resources that may have potential conflict with the detected scheduled transmissions where the decision may be made based on pre-defined exclusion criteria using sidelink measurements such as SL-RSRP).

As per claim 16, the combination of Noh and Xiong disclose the apparatus of claim 14.

Xiong further disclose wherein to perform the continuous transmission operation includes to continuously transmit packets before a reserved resource (RR) in a shared portion of the second COT (see para. 0416, the UE continues transmission if sidelink resources are already reserved and switches to small scale sensing if it aims to initially access channel for transmission on non-reserved resources or aims to reserve sidelink resources. Other potential conditions here are priority level, latency budget, and reliability level. In some aspects, small scale sensing is done at the predefined sensing symbols configured within large/small scale reference resource).

As per claim 17, the combination of Noh and Xiong disclose the apparatus of claim 14.

Noh further disclose wherein to perform the continuous transmission operation includes continuously transmitting in a shared portion of the second COT while leaving a LBT gap for each slot in the reserved particular subchannel for other apparatuses to clear before transmitting in other subchannels (see para. 0262, Table 7, Fig.22, para. 0287, FIG. 22 illustrates a method for determining a CWS in a subframe in which Cat-4 should be performed for UL transmission. Specifically, it illustrates a case where each UL scheduled subframe of the most recent UL transmission burst has a gap between consecutive subframes and is scheduled by each UL grant (i.e., FIG. 20(a)), a case where scheduling is performed with a gap between consecutive UL subframes scheduled by a multi-subframe scheduling from one DL subframe (i.e., FIG. 20(b)), and a case where scheduling is performed with a gap between UL subframes scheduled by a plurality of UL grants from one DL subframe (i.e., FIG. 20(c))).

As per claim 18, the combination of Noh and Xiong disclose the apparatus of claim 14.

Noh further disclose wherein to perform the continuous transmission operation includes continuously transmitting in a shared portion of the second COT without leaving one or more LBT gaps (see Fig.19, Fig.22, para. 0287, As shown in FIG. 19, in a case where the base station performs the scheduling for the UL transmission burst without a gap, the base station configure the user equipment to use Methods P-1, P-2, and P-3 and Methods Q-1, Q-2, and Q-3 to solve the mismatch between the base station and the user equipment for the reference subframe).

As per claim 19, claim 19 is rejected the same way as claim 1.

As per claim 20, the combination of Noh and Xiong disclose the apparatus of claim 14.

Xiong further disclose further comprising: means for determining, prior to transmitting the second transmission, that a future reserved resource (RR) of the apparatus is scheduled in a shared portion of the second COT, which is assigned to the apparatus; and means for moving the future RR of the apparatus to the non-shared portion of the second COT, the future RR corresponding to the second transmission (see para. 0416, 0456, the following steps may be performed during the large scale channel access procedure: a UE may be configured with a large scale sidelink sensing window where the window size may be a function of latency budget, transmission priority, and reliability; the UE may detect sidelink control channel transmissions within the sensing window and exclude resources that may have potential conflict with the detected scheduled transmissions where the decision may be made based on pre-defined exclusion criteria using sidelink measurements such as SL-RSRP; the UE may form a candidate resource set and include there a pre-defined or configured fraction X % of the number of resources in a resources selectin window; and the UE may reserve resource for pre-defined or configured amount of time until resource re-selection trigger happens).

As per claim 21, the combination of Noh and Xiong disclose the apparatus of claim 20.

Xiong further disclose means for determining that a second future RR of the apparatus is scheduled in the shared portion of the second COT; and means for moving the second future RR of the apparatus to the non-shared portion of the second COT (see para. 0416, the UE continues transmission if sidelink resources are already reserved and switches to small scale sensing if it aims to initially access channel for transmission on non-reserved resources or aims to reserve sidelink resources. Other potential conditions here are priority level, latency budget, and reliability level. In some aspects, small scale sensing is done at the predefined sensing symbols configured within large/small scale reference resources.).

As per claim 25, claim 25 is rejected the same way as claim 1. Xiong further disclose  A non-transitory, computer-readable medium storing instructions that, when executed by a processor (see Fig.6, see para. 0184, Fig.6, is a block diagram illustrating components, according to some example aspects, able to read instructions from a machine-readable or computer-readable medium (e.g., a non-transitory machine-readable storage medium) and perform any one or more of the methodologies discussed herein).

As per claim 26, the combination of Noh and Xiong disclose the non-transitory, computer-readable medium of claim 25.

Xiong further disclose wherein the instructions further cause the processor perform operations comprising: receiving, by the UE, a sidelink channel information (SCI) transmission from another UE requesting to schedule a reserved resource (RR) for the other UE in a non-shared portion of a second COT allocated to the UE, wherein the SCI transmission indicates offset information and subchannel information for the RR; determining, by the UE, to block the request; determining, by the UE, to schedule the RR for the other UE in a shared portion of the second COT; and transmitting, by the UE, a message to the other UE indicating that the RR for the other UE has been moved to the shared portion of the second COT (see Table 3, Table 4, Fig.19-21, para. 0292-0293, the two parts of SCI, L-SCI, and X-SCI, as indicated above may be transmitted inside the same physical channel, for example, the physical sidelink control channel (PSCCH) and encoded together so that there is a single CRC, single scrambling, and single DFT pre-coder if applicable. In that case, all UEs may need to be able to decode the whole PSCCH in order to extract at least L-SCI part for channel access procedures. In other words, in this case, L-SCI and X-SCI are just parts of the same total SCI. That implies that the size of the total SCI content, scrambling, and the size of L-SCI needs to be known to a UE. Hence, the total size either needs to be fixed in the specification or be a function of some other system-wide parameters such as carrier bandwidth).

As per claim 27, the combination of Noh and Xiong disclose the non-transitory, computer-readable medium of claim 25.

Xiong further disclose wherein the message is a SCI-1, wherein the SCI-1 indicates a slot offset and subchannel for the RR for the other UE (see para. 0289, Table 4, para. 0298, 0302, ACK or NACK NDI New data indicator, in the case of TX-based scheduling Feedback HARQ feedback timing, i.e. slot and symbol offset for timing HARQ feedback transmission with respect to the instance of SCI reception with this field Channel quality Channel quality information and/or measurement information, the information including both request and response Positioning or The positioning or sidelink ranging procedure related ranging information procedure related information Reserved Bits Reserved bits may need to be added for future extension of X-SCI functionality keeping the overall X-SCI decodable for legacy UEs. In that case, if configured with reserved bits, HE does not assume them to take any value), and 
Noh further disclose wherein a SCI-1 is associated with a single Hybrid automatic repeat request (HARQ) ID (see para. 0238, 0257, when the NDI for at least one of the TB(s) for the reference subframe is toggled, the CWS may be reset for every channel access priority classes, and otherwise (i.e., there is no toggled NDI), for every channel access priority classes, the CWS may be increased to the CWS value of the next higher allowed level. In other words, if any NDI is toggled in a subsequent UL grant after and associated with the reference subframe (e.g., only one of the two NDIs is toggled), the CWS may be reset to the minimum value, and the CWS may be increased if there is no toggled NDI. Whether the UL grant is associated with a reference subframe of a previous UL transmission burst may be determined based on whether or not HARQ-process ID of the reference subframe is the same as HARQ-process ID of a subframe scheduled by the UL grant (or uplink transmission (e.g., PUSCH)). Since asynchronous HARQ may be applied to UL transmission on LAA SCell, whether the UL grant is associated with the reference subframe of a previous UL transmission burst may be determined based on whether the HARQ-process ID in the UL grant is the same as the HARQ-process ID used to schedule the reference subframe.).

As per claim 28, the combination of Noh and Xiong disclose the non-transitory, computer-readable medium of claim 25.

Xiong further disclose wherein the instructions further cause the processor perform operations comprising: transmitting, by the UE, a plurality of SCI-1 transmissions, including the SCI-1 (ee para. 0289, Table 4, para. 0298, 0302, an SCI format for V2V communication consists of at least two parts: the first part, denoted here L-SCI, carries information/fields that may be used for channel access procedure, i.e. legacy SCI info; the second part, denoted here X-SCI, carries information which is not used for the purpose of channel access procedures. In some aspects, the potential content of L-SCI is the following: L-SCI format/version indicator, RB assignment, symbol assignment and repetitions, transmission power, if applicable, transmission mode, priority, location-information, L1 identity, X-SCI format/version indicator, X-SCI resource indication, and reserved bits. In some aspects, the potential content of X-SCI is the following: X-SCI format/version indicator, MCS, MCS table, DFT-s-OFDM or OFDM waveform selector, to HARQ feedback), and
Noh further disclose wherein multiple sets of RRs are associated with multiple HARQ IDs (See para. 0238, Fig.18, para. 0257, when multiple (e.g., two) TBs are transmitted on the reference subframe and at least one NDI is toggled in a UL grant after and associated with the reference subframe (e.g., only one of the two NDIs is toggled), the CWS may be reset to the minimum value. Since asynchronous HARQ is applied to UL transmission in LAA SCell, in the UL transmission, whether the UL grant is associated with the reference subframe of the previous UL transmission burst may be confirmed using a HARQ-process ID. For example, when the UL grant having the HARQ-process ID used for the scheduling of the reference subframe is received after the reference subframe (or when the HARQ-process ID of the reference subframe and the HARQ process ID of the subframe scheduled by the UL grant are the same), and when at least one of the NDI values in the UL grant are toggled, the CWS may be reset to the minimum value).

As per claim 29, the combination of Noh and Xiong disclose the non-transitory, computer-readable medium of claim 25.

Xiong further disclose wherein the instructions further cause the processor perform operations comprising: determining, by the UE, that a second reserved resource (RR) for the UE has blocked a RR for a second UE in a non-shared portion of the second COT; determining, by the UE, to schedule the RR for the second UE to a shared portion of the second COT based on determining that the second RR for the UE has blocked the RR for the second UE in the non-shared portion of the second COT; and transmitting, by the UE, a sidelink channel information (SCI) transmission to the second UE to schedule the RR for the second UE, wherein the second UE uses single step resource selection (see Table 3, Table 4, Fig.19-21, para. 0292-0293, the two parts of SCI, L-SCI, and X-SCI, as indicated above may be transmitted inside the same physical channel, for example, the physical sidelink control channel (PSCCH) and encoded together so that there is a single CRC, single scrambling, and single DFT pre-coder if applicable. In that case, all UEs may need to be able to decode the whole PSCCH in order to extract at least L-SCI part for channel access procedures. In other words, in this case, L-SCI and X-SCI are just parts of the same total SCI, see also para. 0507, in order to reduce intra-cell collisions, UEs can be configured with random grant-free specific start offsets, which allow associating different priorities to access the channel to those UEs that happen to attempt transmission at the same OFDM boundary. When grant-free UEs are instead configured to occupy partial bandwidth (operate in an FDD mode), in order to better utilize the frequency/time resources available, an exact start offset is more appropriate: introducing a random offset can induce unintended blocking between UEs. For instance, a UE starting transmission earlier can make the LBT fail for the UEs who have chosen a relatively longer random offset. Techniques disclosed herein can be used to mitigate inter-cell interference and reciprocal blocking among grant-free and scheduled UE transmission).

Allowable Subject Matter
Claims 5-6 , 22 and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoang (US Pub.:2022/0303952) – see para. 0196, “The WTRU determine the maximum channel occupancy time (MCOT) for each time it accesses the channel, or the WTRU may determine the MCOT for a period. The MCOT may be determined based on one or any combination of the following: the number of TBs required for resource allocation; the QoS of each TB; the bandwidth of the occupied resource; and/or, the CBR of the resource pool. For example, the WTRU may be configured for the higher MCOT if the CBR is low but lower MCOT if CBR is high. In an example regarding the QoS of each TB, the WTRU may determine the MCOT based on the number the number of transmissions for one TB, which may be determined based on the reliability of the TB. Regarding the bandwidth of the occupied resource, the WTRU may be configured a smaller MCOT if it uses higher bandwidth to balance between time and frequency resource usage”.
WO2022/106294A1 – disclose there is provided a method of wireless communication comprising receiving configured grant, CG, configuration data at a first UE from a second UE, the CG configuration data comprising bi-directional CG information for communication session between the first UE and the second UE, monitoring for receipt of a first transmission of the communication session at the first UE, on the basis of the monitoring, acquiring the channel for the sidelink communication session at the first UE. In an example, the communication session is an aligned sidelink (SL) communication session between the first and second UEs. In this sense, alignment of the SL communication session is enabled, at least in part, by the CG data that is shared between the UEs. Thus, advantageously, a CG mode of operation is provided in which, whenever a SL transmitting UE device (e.g. the second UE) is unable to acquire access to the channel (e.g., due to an LBT Type 1 failure) a SL receiving UE device (e.g., the first UE) attempts to acquire the channel occupancy time. If successful , SL receiving UE device can aid the SL transmitting UE device to acquire the channel. In an implementation, the first UE can transmit CG configuration data, such as to the second UE for example. The method can further comprise performing a first channel access process, whereby to enable access to the channel for a channel occupancy time, and transmitting a feedback message to the second UE indicating acquisition of the channel for the channel occupancy time. The feedback message can be transmitted using a physical sidelink feedback channel specified in the CG configuration data. The feedback message can be transmitted using a physical sidelink control channel or a physical sidelink shared channel. The feedback message can be transmitted in a CG configuration data message.
Kim (US Pub. No.:2021/0307070) – see para. 0135, “”Hereinafter, a system operating in an unlicensed band is considered. In order to perform high-reliability low-latency communication in an unlicensed band, the base station may indicate (or configure) the PUSCH repetition type B to the terminal. In an unlicensed band, channel sensing (or listen-before-talk (LBT) procedure) should be performed before the base station or the terminal performs transmission. When the terminal operates as a load based equipment (LBE), the terminal may secure a channel occupancy time (COT) starting at an arbitrary time through an LBT procedure. When the terminal operates as a frame based equipment (FBE), the terminal may secure a COT (or Fixed Frame Period, FFP) starting at a predetermined time through an LBT procedure. In order for the terminal to operate as an FBE, the terminal may be indicated (or configured) by higher layer signaling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469